Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 11/16/2021. 
Priority 
No claim for priority has been made in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

All claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular it is indefinite and the examiner did not understand: Claim 8 & 18
wherein the proxy voting requirements include adherence to at least one of 14a-8 shareholder proposal requirements, schedule 13D requirements, and U.S. Securities and Exchange Commission requirements (Staff Legal Bulletin No. 20 (IM/CF)).”
Laws, regulations and standards are not allowed in the claim language under 112.  Laws are constantly changing and what might be within variance today may not be within variance tomorrow.  A similar 112 rejection would hold for an IEEE standard or the like.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11 (herein called Additional Independent Claims).  The Primary Independent Claim recites the limitations of  “obtaining proxy voting requirements, receiving shareholder preference data, generating proxy vote recommendations and providing the proxy vote recommendations.” 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “providing the proxy vote recommendations” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least “an interactive graphical interface of a shareholder access point of each of the one or more shareholders using Application Programming Interface (API) & A computer program product comprising computer-readable code embodied in a non- transitory computer-readable storage medium which, when executed by one or more processors of a computing device, causes the computing device to perform a method comprising:” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The examiner did not find any additional elements that would cause further analysis.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims listed below are rejected under 35 U.S.C. 103 as being unpatentable over Kul (U.S. Patent Pub . No . : US 2017 / 0346918 A) in view of Eiben (U.S. Patent Pub. No.: US 2009/0112705 A) in further of SEC (Security and Exchange Admitted Prior Art Staff Legal Bulletin No. 20 (IM/CF)).
Re claim 1 & 11: Kul discloses: 
A method performed by a server, the method comprising: obtaining share portfolio information for one or more shareholders from a broker database (See Kul Figure 1-2 + 9-11)
A computer program product comprising computer-readable code embodied in a non- transitory computer-readable storage medium which, when executed by one or more processors of a computing device, causes the computing device to perform a method comprising: obtaining share portfolio information for one or more shareholders from a broker database; (See Kul Figure 1-3)
obtaining proxy voting requirements from at least one share issuer (See Kul Figure 8, item 808 + P 0050, 0058 + figure 9 + Figure 12)
receiving shareholder preference data from the one or more shareholders (See Kul Figure 8, item 804 + P 0003, 0052 + figure 9 + Figure 12, Shareholder = fund manager)
generating proxy vote recommendations based on the share portfolio information, proxy voting requirements and the shareholder preference data; and (See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9)
providing the proxy vote recommendations to an interactive graphical interface of a shareholder access point of each of the one or more shareholders using Application Programming Interface (API). (See Kul Figure 12, item 1218, Figure 8, item 804 + P 0033-0034 + figure 9)
While examiner believes, Kul teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Eiben and SEC additionally teaches the limitations of the applicant. Eiben more clear teaches Shareholder preferences in figure 4 and SEC more clearing show the proxy voting requirements.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kul by adapting any features of Eiben and SEC.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Kul and Eiben and SEC all relate to same subject area of proxy voting.  
Eiben specifically teaches: 
A method performed by a server, the method comprising: obtaining share portfolio information for one or more shareholders from a broker database (See Eiben Figure 6)
A computer program product comprising computer-readable code embodied in a non- transitory computer-readable storage medium which, when executed by one or more processors of a computing device, causes the computing device to perform a method comprising: obtaining share portfolio information for one or more shareholders from a broker database (See Eiben Figure 1)
obtaining proxy voting requirements from at least one share issuer (See Eiben Figure 8 + figure 6, item + P 0005-0008)
receiving shareholder preference data from the one or more shareholders (See Eiben Figure 8 item 810, item X + P 0046)
generating proxy vote recommendations based on the share portfolio information, proxy voting requirements and the shareholder preference data; and (See Eiben Figure 8 item 815, + P 0044-0046)
providing the proxy vote recommendations to an interactive graphical interface of a shareholder access point of each of the one or more shareholders using Application Programming Interface (API) (See Eiben Figure 8 item 815, + Figure 1)
Re claim 2 & 12: see claim 1 + 
further comprising: providing proxy votes directly to the at least one share issuer on behalf of the one or more shareholders based on the proxy vote recommendations using API.  (See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9 + See Eiben Figure 8 item 815)
Re claim 3 & 13: see claim 1 + 
further comprising: enabling each shareholder to proxy vote using the interactive graphical interface on their respective shareholder access point either (1) without the proxy vote recommendations, or (ii) with certain proxy vote recommendations.  (See Eiben Figure 9 item 915 or 930 + See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9 + See Eiben Figure 8 item 815)
Re claim 4 & 14: see claim 1 + 
further comprising: consolidating the proxy votes on the server based on aggregated proxy votes received from the one or more shareholders via API.   (See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9 + See Eiben Figure 8 item 815)
Re claim 5 & 15: see claim 1 + 
further comprising: providing polls to the one or more shareholders via API to obtain shareholder opinions.  (See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9 + See Eiben Figure 8 item 815)
Re claim 6 & 16: see claim 1 + 
further comprising: using the poll data to generate the proxy vote recommendations.  (See Eiben Figure 9 item 915 or 930 + See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9 + See Eiben Figure 8 item 815)
Re claim 7 & 17: see claim 1 +
wherein the share portfolio information does not contain personally identifiable information of the one or more shareholders. ((See Kul Figure 8, item 804 + P 0003, 0052 + figure 9  + See Eiben Figure 8 item 810, item X + P 0046) 
Re claim 8 & 18: see claim 1 + 
wherein the proxy voting requirements include adherence to at least one of 14a-8 shareholder proposal requirements, schedule 13D requirements, and U.S. Securities and Exchange Commission requirements (Staff Legal Bulletin No. 20 (IM/CF)). ((See Kul Figure 8, item 808 + P 0050, 0058 + figure 9 + Figure 12 + see Eiben Figure 8 + Table 1 + SEC) 
Re claim 9 & 19: see claim 1 + 
wherein the shareholder preference data comprises an aggregation of data from a population of shareholders. (See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9 + See Eiben Figure 8 item 815)
Re claim 10 & 20: see claim 1 + 
wherein the shareholder access point comprises a mobile device.  (See Kul Figure 12, item 1202-1216, Figure 8, item 804 + P 0033-0034 + figure 9 + See Eiben Figure 8 item 815)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allio et al., U.S. Patent No Pub. No.: US 2010/0106578, discloses system for providing an offer from multiple sources to a user promoting a reward upon satisfying conditions of the offer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698